Title: From Alexander Hamilton to William Short, 1 November 1791
From: Hamilton, Alexander
To: Short, William



Treasury DepartmentNovember 1st. 1791
Sir,

I have barely time by this opportunity to inform you That I have directed the Treasurer to draw for One Million of florins on account of the last loan of six millions and towards the close of the present month shall direct him to draw for another million. I calculate that the whole amount of the loan will have been received before the second set of draughts are presented.
I remain with great consideration & regard   Sir   Your obedt Servant.
Alexander Hamilton Willm Short Esqr
 